Citation Nr: 0533305	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  03-18 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to rating in excess of 10 percent for 
residuals of a right knee injury with degenerative joint 
disease and limitation of motion.

2. Entitlement to an initial rating in excess of 10 percent 
for right knee instability, status post arthrotomy with 
ligament repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan




INTRODUCTION

The veteran had active military service from July 1967 to 
July 1971.

This appeal is before the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision from the Denver, Colorado, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
continued a 10 percent rating for residuals of a right knee 
injury with degenerative joint disease, status post 
arthrotomy.

Although a May 2003 rating decision recharactererized the 
disability as residuals of a right knee injury with 
degenerative joint disease and limitation of motion and 
granted a separate 10 percent rating for right knee 
instability, status post arthrotomy with ligament repair from 
October 9, 2001, the claims for ratings in excess of 10 
percent for both disabilities remain before the Board because 
the veteran is presumed to seek the maximum benefit allowed 
by law or regulations, where less than the maximum benefit is 
awarded. AB v. Brown, 6 Vet. App. 35, 38 (1993).

In March 2005 the Board remanded this case to the RO for 
further development.  That having been competed, the case is 
again before the Board for further appellate consideration.  


FINDINGS OF FACT

1.	The veteran had no more than mild subluxation or 
instability in the right knee on the most recent or 
previous VA examinations. 

2.	The veteran's right knee disability is productive of: 
pain, occasional swelling, effusion, and crepitus; 
flexion was between 100 degrees and 130 degrees and 
extension is limited by approximately 12 to 13 degrees.  




CONCLUSIONS OF LAW

1.	The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease with limitation of right 
knee motion have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71(a), Diagnostic Codes 5010, 5260, 
5261 (2005).  

2.	The criteria for an evaluation in excess of 10 percent 
for right knee instability have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71(a), 
Diagnostic Code 5257 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000) (VCAA), is codified at 38 U.S.C.A. 
§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well- 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim. It also includes new notification 
provisions. Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004), the 
majority held that a VCAA notice letter consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

In a letter dated in April 2002, the RO informed the veteran 
of the provisions of the VCAA and what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain in order to substantiate his current 
claim for service connection for diabetes mellitus. The 
letter also essentially told him to submit relevant evidence 
in his possession. This letter in conjunction with the 
statement of the case and the supplemental statement of the 
case advised him of the evidence needed to substantiate his 
claim, and of who was responsible for obtaining what 
evidence. As noted above, the April 2002 letter clearly 
indicated to the veteran the need to provide any evidence in 
his possession that pertains to the claim, or, in other 
words, that the veteran should "give us everything you've got 
pertaining to your claim."

In Pelegrini, the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), should generally be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits. In this case the VCAA notice was sent to the 
veteran prior to the rating actions that are the subject of 
this appeal.  

In any event, the veteran in this case would not have been 
prejudiced by any delayed notice. If he had submitted 
additional evidence substantiating his claim, he would have 
received the same benefit as if he had submitted the evidence 
prior to initial adjudication. The effective date of any 
award based on such evidence, would have been fixed in 
accordance with the claim that was the subject of the initial 
adjudication. 38 C.F.R. § 3.156(b) (2004) (new and material 
evidence received prior to the expiration of the appeal 
period, or prior to the appellate decision, if a timely 
appeal has been filed, will be considered as having been 
filed with the claim, which was pending at the beginning of 
the appeal period); see also 38 C.F.R. § 3.400(q)(1) (2004) 
(providing that when new and material evidence is received 
within the appeal period, the effective date will be set as 
if the prior denial had not been made).

The VCAA also requires VA to attempt to obtain relevant 
records adequately identified by a claimant. 38 U.S.C.A. § 
5103A(b),(c). VA has done so in this case.  

Under the VCAA, VA is obliged to provide an examination when 
necessary. 38 U.S.C.A. § 5103A(d) (West 2002). The veteran 
was afforded recent VA examination and the examiner reported 
clinical findings pertinent to his claims for increased 
ratings for right knee disabilities.  

Because VA has complied with the notice requirements of the 
VCAA, and since there is no known outstanding evidence, there 
is no reasonable possibility that further efforts could aid 
in substantiating the veteran's current claims.

I.	Factual Basis   

VA clinical records reflect occasional outpatient treatment 
during the early 2000s for right knee pain. occasional 
locking, crepitus, and some swelling.  In November 2001, the 
veteran was provided a knee brace for use while skiing .  

On VA examination in May 2002 the veteran was noted to have a 
limp favoring his right leg and he got out of a chair using 
his arms.  He had a 13-centimeter long scar medial to the 
patellar that was flat, well healed, barely visible, and non-
tender.  He could do a deep knee bend to 75 degrees that was 
limited by pain and he was said to have a moderate effusion 
in the knee.  Flexion in the knee was to 100 degrees and 
extension was to 0 degrees.  There was mild crepitus on 
passive extension and flexion.  Tenderness over the medial 
collateral ligament was noted that was exacerbated by valgus 
stress on the knee.  The medial and lateral collateral 
ligaments were stable.  The Lachman's and McMurray's signs 
were negative.  An x-ray revealed mild osteoarthritis in both 
knee compartments, especially the medial.  There were several 
ossified bodies in several locations and moderate to severe 
osteoarthritis in the patellofemoral compartment.  

During a May 2005 VA orthopedic examination, the veteran 
complained of gradually worsening pain, swelling, grinding, 
popping and giving way in the right knee.  The veteran had 
been treated with a knee brace for increased activity, 
medication and self directed exercise.  He said that his pain 
and swelling was exacerbated by prolonged standing.  
Evaluation revealed mild varus alignment.  There was a 2 to 
3-degree lack of full extension and flexion was to 130 
degrees actively and passively.  An extra 10 degrees of 
extension loss in the right knee was assigned based on 
"Deluca issues". There was tenderness over the medial and 
lateral joint spaces and crepitus was noted on motion.  No 
ligamentous instability was reported and stress Lachman's was 
negative, as was pivot shift.  The posterior drawer sign was 
absent and there was increased pain on resisted movement 
particularly near full extension.  Mild incoordination on 
motion was noted, but there was no gross fatigability or 
weakness on repetitive strength testing and mildly antalgic 
gait.  No quadriceps or hamstring atrophy was reported and 
there was no gross instability of the knee.  .  The diagnosis 
was moderate to severe degenerative joint disease of the 
knee.  The residual disability due to the veteran's knee 
disability was said to be moderate.  

II.	Legal Analysis.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004). The percentage ratings contained in the 
Rating Schedule represent, as far as can practicably be 
determined the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran. 38 C.F.R. § 4.3 (2004).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment. 38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion. Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse. 38 C.F.R. § 4.45.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees. 38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 degrees 
or a 50 percent evaluation if extension is limited to 45 
degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261.  

VA's General Counsel has held that under certain 
circumstances, a separate disability evaluation may be 
assigned for arthritis of the knee in addition to the rating 
for instability under Diagnostic Code 5257. VAOPGCPREC 9-98 
(August 14, 1998) and VAOPGCPREC 23-97 (July 1, 1997).

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability, a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation for severe 
knee impairment with recurrent subluxation or lateral 
instability.

In regard to the issue of an increased rating for limitation 
of right knee motion, recent VA examinations have reported 
virtually full right knee extension and knee flexion that 
ranged from 100 degrees to 130 degrees.  While the VA 
examiner on his most recent orthopedic evaluation said that 
the veteran's right knee extension could be considered as 
limited by an additional 10 degrees because of "Deluca 
issues" such would not suffice to warrant a 20 percent 
rating under the provisions of 38 C.F.R. § 4.71(a), 
Diagnostic Code 5261.  Moreover, the degree of limitation of 
knee flexion demonstrated on recent examinations does not 
near the limitation of knee flexion to 45 degrees required 
for an evaluation of 20 percent for right knee flexion under 
the provisions of 38 C.F.R. § 4.71(a), Diagnostic Code 5260.  
Accordingly, the veteran's 10 percent evaluation based on 
limitation of motion in the right knee adequately reflects 
the degree of right knee disability objectively demonstrated 
at present.  

In regard to the issue of an evaluation in excess of 10 
percent for right knee disability under the provisions of 
38 C.F.R. § 4.71(a), Diagnostic Code 5257, recent evaluations 
have noted the veteran's right knee to cause mild 
incoordination but otherwise the ligaments were noted to be 
stable with no instability noted on evaluation.  There were 
no findings indicative of moderate instability or subluxation 
in the knee.  Accordingly, the degree of disability based on 
instability or subluxation in the right knee is adequately 
reflected by the 10 percent rating currently assigned under 
Diagnostic Code 5257.  



ORDER

Entitlement to rating in excess of 10 percent for residuals 
of a right knee injury with degenerative joint disease and 
limitation of motion is denied.

Entitlement to an initial rating in excess of 10 percent for 
right knee instability, status post arthrotomy with ligament 
repair is denied.  





____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


